Case: 14-3009   Document: 8      Page: 1    Filed: 12/16/2013




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                MANJEET S. KHALSA,
                    Petitioner,

                            v.

      MERIT SYSTEMS PROTECTION BOARD
                 Respondent,

                           AND

        UNITED STATES POSTAL SERVICE,
                    Intervenor.
              ______________________

                      2014-3009
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF0353110870-I-2.
                ______________________

                    ON MOTION
                ______________________
                       ORDER
    The United States Postal Service (“USPS”) moves
without opposition to reform the caption to designate the
Merit Systems Protection Board (“Board”) as the respond-
ent and the USPS as an intervenor in this petition. The
USPS also moves on behalf of the Board for an extension
Case: 14-3009        Document: 8   Page: 2   Filed: 12/16/2013



2                                             KHALSA   v. MSPB



of time to file the response brief to Manjeet S. Khalsa’s
informal brief.
    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board’s decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case.
Here, the Board dismissed Khalsa’s appeal for lack of
jurisdiction. Thus, the Board is the proper respondent in
this petition for review.
      Accordingly,
      IT IS ORDERED THAT:
     (1) The motion to designate the Board as respondent
and the USPS as an intervenor is granted. The revised
official caption is reflected above.
    (2) The motion for extension of time is granted to the
extent that the Board’s and the USPS’ informal response
briefs are due 21 days from the date of this order.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s26